
	

113 HR 5312 IH: Safe Aviation and Flight Emergency Tracking Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5312
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Price of North Carolina (for himself and Mr. Duncan of Tennessee) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Aviation Administration to issue regulations to improve
			 the tracking of aircraft in flight, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Safe Aviation and Flight Emergency Tracking Act of 2014.
		2.Improved tracking of aircraft in flight
			(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal
			 Aviation Administration shall issue regulations to ensure that a covered
			 aircraft is equipped with technology that provides for—
				(1)continuous tracking of information regarding the aircraft during flight, including information
			 regarding the position, altitude, and speed of the aircraft; and
				(2)the timely and cost effective recovery of the cockpit voice recorder and flight data recorder of
			 the aircraft in the event of a crash or other serious incident.
				(b)Study of certain technologiesIn carrying out subsection (a), the Administrator shall investigate at least the following:
				(1)Automatic dependent surveillance.
				(2)Automatic deployable flight recorders.
				(3)Emergency locator transmitters.
				(4)Satellite navigation and communications.
				(c)Interim reportNot later than 60 days after the date of enactment of this Act, the Administrator shall submit to
			 the Committee on Appropriations and the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on
			 Appropriations and the Committee on Commerce, Science, and Transportation
			 of the Senate a report specifying technologies the Administrator is
			 considering for inclusion in the regulations required under subsection
			 (a), including a description of costs and benefits associated with each of
			 the technologies.
			(d)CoordinationThe Administrator shall work collaboratively with the International Civil Aviation Organization and
			 other relevant stakeholders to develop and implement international
			 standards that improve the tracking of aircraft in flight.
			(e)Covered aircraft definedIn this section, the term covered aircraft means a passenger aircraft—
				(1)able to carry at least 120 passengers;
				(2)ordered on or after January 1, 2016; and
				(3)providing scheduled passenger air transportation (as such term is defined in section 40102(a) of
			 title 49, United States Code).
				
